Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Louis Jones appeals the district court’s order denying Jones’ motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we deny Jones’ mo*336tion for appointment of counsel and affirm for the reasons stated by the district court. United States v. Jones, No. 1:04-cr-00249-LMB-1 (E.D. Va. filed Feb. 19, 2010; entered Feb. 22, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.